DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, claims 9-26 in the reply filed on 1/11/2021 is acknowledged.  However, new claims 27-33 are similar to claims 1-8, directed to non-elected Species I.  Accordingly, new claims 27-33 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 10 recites plural elements; however, the elements do not cooperate to form a concrete function. 
Claims 11-13 are also rejected under 35 U.S.C. 112(b) for indirectly inheriting the above deficiencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kominato et al. (US 2018/0174716).
With respect to claim 9, Kominato discloses a backbone section comprising: an outer sheathing; a first conductor disposed within the outer sheathing (insulating layer 15); a second conductor disposed within the outer sheathing (conductors 11A-11D, figures 1-2); a pair of inner sheathing members disposed within the outer sheathing and located on opposing sides of at least one of the first and second conductors (insulating sheet member 13), the pair of inner sheathing members configured to electrically insulate the first conductor from the second conductor; and a shield member disposed within the outer sheathing (shield member 16, paragraph 0072).

Claim(s) 14-16, 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (US 2019/0174641).
With respect to claim 14, Kato discloses a backbone connector comprising: a base plate (portion of wiring with bolts 19, figures 2-5); a PCBA attached to an umbilical cable (circuit board 23); an upper cover (25); and multiple posts (19) that hold and align 
With respect to claims 15-16, Kato discloses the backbone connector of claim 14, wherein the upper cover comprises a receptacle ring, wherein the base plate further comprises a sealing gasket and the multiple posts.  Figure 4 discloses the cover with receptacle ring and sealing members for the case/base plate.
With respect to claim 21, Kato discloses a method of assembling a backbone connector to connect a backbone section to an umbilical cable in a vehicle, comprising: installing a base plate to a location in the vehicle, wherein the base plate comprises multiple posts (bolts 19 of a base plate); installing the backbone section that contains an alignment hole such that the alignment hole aligns with one or more of the multiple posts (see figure 4); installing a PCBA over the multiple posts such that at least a portion of the posts passes through the PCBA; and attaching nuts to the posts for securing the PCBA to the base plate (circuit board 23 is secure with the bolts and nuts, figure 4).
With respect to claim 22, Kato discloses the method of claim 21, wherein after the nuts have secured the PCBA to the base plate, the assembled backbone connector meets IP67 ingress protection.  Paragraphs 0013-0014 discloses providing a watertight/waterproof seal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2019/0174641) in view of Kominato et al. (US 2018/0174716).
With respect to claims 10, 17, Kato discloses a backbone connector comprising:
a base plate (portion of wiring with bolts 19), a PCBA itself comprising a seal gasket (circuit board comprises seal elements, figure 4); and multiple posts each engaged with a nut to hold the PCBA to the base plate (bolts 19 with corresponding nuts to hold the elements together).
Kato; however, does not disclose expressly and EMI shield.
Kominato discloses using a shield 16 for the purpose of suppressing noise emission and influence.
It would have been obvious to a person having ordinary skill in the art to have modify Kato and include an EMI shield, for the purpose of suppressing noise created and suppressing the influence of noise in the electrical components, for example.
With respect to claim 11, Kato in view of Kominato disclose the backbone connector of claim 10 wherein the multiple posts are incorporated into the base plate in a single piece.  See bolts 19 of the figures incorporating in the base.
With respect to claims 12-13, Kato in view of Kominato disclose the backbone connector of claim 11 wherein the EMI shield comprises a conductive polymer, wherein the EMI shield comprises metallic nanoparticles dispersed within a polymeric matrix.  
With respect to claims 18-20, Kato in view of Kominato disclose the backbone connector of claim 17, wherein the shield layer is on the exterior of the upper cover, wherein the shield layer is on the interior of the upper cover, wherein the gasket is made of a conductive material.  Kominato discloses providing the shield layer 16 with the insulating layer 15, thus it would have been obvious to have provide particles with the insulating layer 15 and include another shield/gasket to further enhance EMI properties of the device.
Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2019/0174641) in view of Kominato et al. (US 2018/0174716) in further view of Gregory, II et al. (US 6,126,458).
With respect to claim 23, Kato and Kominato discloses assembling a backbone section to a location in the vehicle and a shield layer as disclosed above.
Kato and Kominato; however, do not disclose expressly attaching an upper cover that comprises a snap receptacle ring.
Gregory discloses snap receptacle for a bussed electrical center (BEC) to be mounted in a vehicle with a cover housing the elements, see figure 1.
It would have been obvious to have made the housing of Kato to snap in place to provide an extra step of securing the attachment, for example.
With respect to claims 24, 26, Kato and Kominato in view of Gregory disclose the method of one of the claims wherein after nuts have secured the PCBA to the base 
With respect to claim 25, Kato and Kominato disclose a method of assembling a backbone connector to connect an umbilical cable in a vehicle and a shield layer as disclosed above.
Kato and Kominato; however, do not disclose expressly that the upper cover comprises multiple snap hooks.
Gregory discloses snap receptacle with multiple snap hooks for a bussed electrical center (BEC) to be mounted in a vehicle with a cover housing the elements, see figure 1.
It would have been obvious to have made the housing of Kato to snap in place to provide an extra step of securing the attachment, for example.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haraguchi (US 2018/0026381) discloses an electrical connection box for housing circuit boards and providing attaching means to attach to a vehicle.  Takamatsu et al. (US 10,988,092) discloses a vehicular circuit body for attaching control boxes to a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836